Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Amendment to the Abstract filed on October 26, 2021 has been considered and entered.
Amendment to Paragraphs [0003] and [0037] filed on October 26, 2021 have been considered and entered.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-40 are allowable over the prior art of record.

A related prior art Brindle et al “Brindle”, U.S. Patent Application Pub. No. 2010/0290476 discloses providing transparent one-way network traffic routing using a one-way router. Network traffic is received from one or more network traffic sources. One or more source sessions with the network traffic sources are established, and one or more synthetic destination application responses are selectively transmitted to the network traffic sources via the source sessions. Network traffic is transmitted through one or more one-way data diodes. Each data diode corresponds to one or more source sessions. One or more destination sessions are established with one or more network traffic destinations. Each destination session is isolated from the source sessions by a corresponding one-way data diode. Network traffic is transmitted from the one-way data diodes to the network traffic destinations via the destination sessions, and destination responses are received from the network traffic destinations responsive to 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454